Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19   PageID.35   Page 1 of 44




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

LINDA SUE SEXTON and MICHAEL SEXTON,

      Plaintiffs,                       HON. MARK A. GOLDSMITH
v.                                      Case No. 2:19-cv-12574-MAG-APP

LARRY LYNN DUNN, THOMAS
CERNUTO, REDFORD CHARTER                DEFENDANT THOMAS
TOWNSHIP, a municipal corporation,      CERNUTO’S ANSWER TO
jointly and severally,                  PLAINTIFFS’ COMPLAINT

      Defendants.


 HADDAD LAW FIRM, PLC
 Issa G. Haddad (P71699)              KELLER THOMA, P.C.
 Attorney for Plaintiffs              Thomas L. Fleury (P24064)
 30600 Telegraph Road, Suite 3150     Gouri G. Sashital (P64628)
 Bingham Farms, MI 48025              Kathryn E. Jones (P75431)
 (248) 633-8500                       Attorneys for Defendant Cernuto
 issa@haddlaw.com                     26555 Evergreen, Suite 1240
                                      Southfield, MI 48076
 MARKO LAW, PLLC                      (313) 965-0857/Fax: (313) 965-4480
 Jonathan R. Marko (P74250)           tlf@kellerthoma.com
 Attorney for Plaintiffs              gsr@kellerthoma.com
 27735 Jefferson Avenue               kej@kellerthoma.com
 St. Clair Shores, MI 48081
 (616) 813-7627                       CUMMINGS, McCLOREY,
 jon@jmarkolaw.com                    DAVIS & ACHO
                                      Suzanne P. Bartos (P36490)
 LAKIN LAW PLLC                       Attorney for Defendant
 Marc R. Lakin (P41147)               Redford Charter Township
 Attorney for Defendant Dunn          17436 College Parkway
 283 E. Frank Street                  Livonia, MI 48152
 Birmingham, MI 48009-3636            (734) 261-2400/Fax: (734) 261-4510
 (248)723-1199/Fax: (248) 594-7546    sbartos@cmda-law.com
 marclakin@mac.com
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19            PageID.36     Page 2 of 44




                    DEFENDANT THOMAS CERNUTO’S
                   ANSWER TO PLAINTIFFS’ COMPLAINT

      NOW COMES Defendant, THOMAS CERNUTO (hereinafter “Defendant

Cernuto”), by his attorneys, KELLER THOMA, P.C., and for his Answer to

Plaintiffs’ Complaint, states as follows:

A. Response to Introduction

      1.     In response to Paragraph 1 of Plaintiffs’ Complaint, Defendant Cernuto

neither admits nor denies the allegations contained therein for the reason that he is

without information or knowledge sufficient to form a belief thereto.

                         RESPONSE TO JURISDICTION

      2.     In response to Paragraph 2 of Plaintiffs’ Complaint, Defendant Cernuto

does not contest the subject matter jurisdiction of this Court at this time. In further

response, Defendant Cernuto neither admits nor denies the allegations contained in

Paragraph 2 that the events occurred in the Redford Charter Township, County of

Wayne, State of Michigan, for the reason that he is without information or

knowledge sufficient to form a belief thereto.

      3.     In response to Paragraph 3 of Plaintiffs’ Complaint, Defendant Cernuto

denies that he is liable to Plaintiff, in any amount, for the reason that it is untrue.

                              RESPONSE TO VENUE

      4.     In response to Paragraph 4 of Plaintiffs’ Complaint, Defendant Cernuto

does not contest venue and jurisdiction at this time.

                                            1
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.37     Page 3 of 44




                           RESPONSE TO PARTIES

      5.     In response to Paragraph 5 of Plaintiffs’ Complaint, Defendant Cernuto

neither admits nor denies the allegations contained therein for the reason that he is

without information or knowledge sufficient to form a belief thereto.

      6.     In response to Paragraph 6 of Plaintiffs’ Complaint, Defendant Cernuto

neither admits nor denies the allegations contained therein for the reason that he is

without information or knowledge sufficient to form a belief thereto.

      7.     In response to Paragraph 7 of Plaintiffs’ Complaint, Defendant Cernuto

neither admits nor denies the allegations contained therein for the reason that he is

without information and knowledge sufficient to form a belief thereto.

      8.     In response to Paragraph 8 of Plaintiffs’ Complaint, Defendant Cernuto

admits the allegations contained therein.

      9.     In response to Paragraph 9 of Plaintiffs’ Complaint, Defendant Cernuto

neither admits nor denies the allegations contained therein for the reason that he is

without information and knowledge sufficient to form a belief thereto.

                 RESPONSE TO COMMON ALLEGATIONS

B. Response to Redford Charter Township Work Program

      10.    In response to Paragraph 10 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.


                                            2
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.38    Page 4 of 44




      11.    In response to Paragraph 11 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      12.    In response to Paragraph 12 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      13.    In response to Paragraph 13 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      14.    In response to Paragraph 14 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      15.    In response to Paragraph 15 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      16.    In response to Paragraph 16 of Plaintiffs’ Complaint, Defendant

Cernuto admits only the allegation contained therein that Defendant Cernuto drove

program vehicles. Defendant Cernuto denies the remaining allegations contained in

Paragraph 16 for the reason that they are untrue.




                                         3
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.39    Page 5 of 44




C. Response to Day One, Saturday, July 27, 2017

      17.    In response to Paragraph 17 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      18.    In response to Paragraph 18 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      19.    In response to Paragraph 19 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      20.    In response to Paragraph 20 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      21.    In response to Paragraph 21 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      22.    In response to Paragraph 22 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                         4
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.40    Page 6 of 44




      23.    In response to Paragraph 23 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      24.    In response to Paragraph 24 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      25.    In response to Paragraph 25 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      26.    In response to Paragraph 26 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      27.    In response to Paragraph 27 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      28.    In response to Paragraph 28 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                         5
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.41    Page 7 of 44




      29.    In response to Paragraph 29 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      30.    In response to Paragraph 30 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      31.    In response to Paragraph 31 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      32.    In response to Paragraph 32 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      33.    In response to Paragraph 33 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      34.    In response to Paragraph 34 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                         6
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19         PageID.42   Page 8 of 44




      35.    In response to Paragraph 35 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      36.    In response to Paragraph 36 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information or knowledge sufficient to form a belief thereto.

      37.    In response to Paragraph 37 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information or knowledge sufficient to form a belief thereto.

      38.    In response to Paragraph 38 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      39.    In response to Paragraph 39 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      40.    In response to Paragraph 40 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                          7
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.43    Page 9 of 44




      41.    In response to Paragraph 41 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      42.    In response to Paragraph 42 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      43.    In response to Paragraph 43 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      44.    In response to Paragraph 44 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      45.    In response to Paragraph 45 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      46.    In response to Paragraph 46 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                         8
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19       PageID.44    Page 10 of 44




      47.    In response to Paragraph 47 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      48.    In response to Paragraph 48 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      49.    In response to Paragraph 49 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      50.    In response to Paragraph 50 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      51.    In response to Paragraph 51 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      52.    In response to Paragraph 52 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                         9
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.45    Page 11 of 44




      53.    In response to Paragraph 53 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      54.    In response to Paragraph 54 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      55.    In response to Paragraph 55 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      56.    In response to Paragraph 56 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      57.    In response to Paragraph 57 of Plaintiff’s Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information or knowledge sufficient to form a belief thereto.

      58.    In response to Paragraph 58 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                         10
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19       PageID.46    Page 12 of 44




      59.    In response to Paragraph 59 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      60.    In response to Paragraph 60 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      61.    In response to Paragraph 61 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      62.    In response to Paragraph 62 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      63.    In response to Paragraph 63 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      64.    In response to Paragraph 64 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                         11
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19       PageID.47    Page 13 of 44




      65.    In response to Paragraph 65 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      66.    In response to Paragraph 66 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      67.    In response to Paragraph 67 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      68.    In response to Paragraph 68 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      69.    In response to Paragraph 69 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      70.    In response to Paragraph 70 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                         12
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19       PageID.48    Page 14 of 44




      71.    In response to Paragraph 71 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

D. Response to Day Two, Sunday, July 30, 2017

      72.    In response to Paragraph 72 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      73.    In response to Paragraph 73 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      74.    In response to Paragraph 74 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      75.    In response to Paragraph 75 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      76.    In response to Paragraph 76 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                         13
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.49   Page 15 of 44




      77.    In response to Paragraph 77 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      78.    In response to Paragraph 78 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      79.    In response to Paragraph 79 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      80.    In response to Paragraph 80 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      81.    In response to Paragraph 81 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      82.    In response to Paragraph 82 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                         14
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19       PageID.50    Page 16 of 44




      83.    In response to Paragraph 83 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      84.    In response to Paragraph 84 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      85.    In response to Paragraph 85 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      86.    In response to Paragraph 86 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      87.    In response to Paragraph 87 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      88.    In response to Paragraph 88 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                         15
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19       PageID.51    Page 17 of 44




      89.    In response to Paragraph 89 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      90.    In response to Paragraph 90 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      91.    In response to Paragraph 91 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      92.    In response to Paragraph 92 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      93.    In response to Paragraph 93 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      94.    In response to Paragraph 94 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                         16
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19       PageID.52    Page 18 of 44




      95.    In response to Paragraph 95 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      96.    In response to Paragraph 96 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      97.    In response to Paragraph 97 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      98.    In response to Paragraph 98 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      99.    In response to Paragraph 99 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      100. In response to Paragraph 100 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                         17
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19       PageID.53    Page 19 of 44




      101. In response to Paragraph 101 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      102. In response to Paragraph 102 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      103. In response to Paragraph 103 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

E. Response to the Police and Police investigation/Prosecution

      104. In response to Paragraph 104 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      105. In response to Paragraph 105 of Plaintiffs’ Complaint, Defendant

Cernuto admits the allegations contained therein.

      106. In response to Paragraph 106 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.




                                         18
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19       PageID.54    Page 20 of 44




          107. In response to Paragraph 107 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

          108. In response to Paragraph 108 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

          109. In response to Paragraph 109 of Plaintiffs’ Complaint, including its

subparagraphs, Defendant Cernuto neither admits nor denies the allegations

contained therein for the reason that he is without information and knowledge

sufficient to form a belief thereto.

          110. In response to Paragraph 110 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

          111. In response to Paragraph 111 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that the polygraph report attached as Exhibit A to Plaintiffs’ Complaint speaks for

itself.

          112. In response to Paragraph 112 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.


                                          19
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19         PageID.55    Page 21 of 44




      113. In response to Paragraph 113 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that he is without information and knowledge sufficient to form a belief thereto.

      114. In response to Paragraph 114 of Plaintiffs’ Complaint, including its

subparagraphs, Defendant Cernuto denies that Plaintiff is entitled to any of the relief

requested in the allegations contained therein.

                        RESPONSE TO LEGAL CLAIMS

                         RESPONSE TO COUNT I
                    FOURTH AMENDMENT VIOALTIONS
                            Defendant Dunn

      115. Defendant Cernuto realleges and incorporates by reference his answers

to Paragraphs 1 through 114 as thought fully set forth herein.

      116. In response to Paragraph 116 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that they assert a legal conclusion to which no answer is required. To the extent that

an answer is required, Defendant Cernuto neither admits nor denies them for the

reason that he is without information or knowledge sufficient to form a belief thereto.

      117. In response to Paragraph 117 of Plaintiffs’ Complaint, Defendant

Cernuto states that the allegations contained in Paragraph 117 pertain to a defendant

other than Defendant Cernuto to which no answer is required. To the extent that an

answer is required and the allegations contained in Paragraph 147 assert any


                                          20
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19         PageID.56    Page 22 of 44




wrongdoing by Defendant Cernuto, Defendant Cernuto are denied for the reason that

they are untrue.

      118. In response to Paragraph 118 of Plaintiffs’ Complaint, Defendant

Cernuto states that the allegations contained therein pertain to a defendant other than

Defendant Cernuto to which no answer is required. To the extent that an answer is

required, Defendant Cernuto neither admits nor denies the allegations as they relate

to Defendant Cernuto for the reason that he is without information or knowledge

sufficient to form a belief thereto.

      119. In response to Paragraph 119 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      120. In response to Paragraph 120 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      WHEREFORE, Defendant THOMAS CERNUTO requests that this Court

dismiss Count I of Plaintiffs’ Complaint, with prejudice, and award Defendant

Cernuto his costs and attorneys fees for having to defend the same.

                    RESPONSE TO COUNT II
          VIOLATION OF THE FOURTEENTH AMENDMENT
      RIGHT TO PERSONAL SECURITY AND BODILY INTEGRITY
                        Defendant Dunn

      121. Defendant Cernuto incorporates by reference his answers to Paragraphs

1 through 120 above as though fully set forth therein.



                                          21
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19         PageID.57    Page 23 of 44




      122. In response to Paragraph 122 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that they assert a legal conclusion to which no answer is required. To the extent that

an answer is required, Defendant Cernuto neither admits nor denies them for the

reason that he is without information or knowledge sufficient to form a belief thereto.

      123. In response to Paragraph 123 of Plaintiffs’ Complaint, Defendant

Cernuto states that the allegations contained in Paragraph 123 pertain to a defendant

other than Defendant Cernuto to which no answer is required. To the extent that an

answer is required and the allegations contained in Paragraph 123 assert any

wrongdoing by Defendant Cernuto, Defendant Cernuto denies them as untrue.

      124. In response to Paragraph 124 of Plaintiffs’ Complaint, Defendant

Cernuto states that the allegations contained therein pertain to a defendant other

Defendant Cernuto to which no answer is required. To the extent that an answer is

required, Defendant neither admits nor denies the allegations as they relate to

Defendant Cernuto for the reason that he is without information or knowledge

sufficient to form a belief thereto.

      125. In response to Paragraph 125 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.




                                          22
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19         PageID.58    Page 24 of 44




      126. In response to Paragraph 126 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein as they relate to Defendant Cernuto

for the reason that they are untrue.

      127. In response to Paragraph 127 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason they are untrue.

      128. In response to Paragraph 128 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations therein for the reason that they are untrue.

                         RESPONSE TO COUNT II [sic]
                           FAILURE TO PROTECT
                             Defendant Cernuto

      129. Defendant Cernuto incorporates by reference his answers to Paragraphs

1 through 120 above as though fully set forth therein.

      130. In response to Paragraph 130 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that they assert a legal conclusion to which no answer is required. To the extent that

an answer is required and the allegations contained in Paragraph 130 assert any

wrongdoing against Defendant Cernuto, Defendant Cernuto denies them for the

reason that they are untrue.

      131. In response to Paragraph 131 of Plaintiffs’ Complaint, Defendant

Cernuto states that the allegations contained therein pertain to a defendant other than

Defendant Cernuto to which no answer is required. To the extent that an answer is


                                          23
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.59    Page 25 of 44




required and the allegations contained in Paragraph 131 assert any wrongdoing

against Defendant Cernuto, Defendant Cernuto denied them for the reason that they

are untrue.

      132. In response to Paragraph 132 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      133. In response to Paragraph 133 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      WHEREFORE, Defendant THOMAS CERNUTO requests that this Court

dismiss Count II [sic] of Plaintiffs’ Complaint, with prejudice, and award Defendant

Cernuto his costs and attorney fees for having to defend the same.

                     RESPONSE TO COUNT IV
              BYSTANDER LIABILITY/JOINT TORTFEASOR
                    Defendant[s] Dunn and Cernuto

      134. Defendant Cernuto incorporates by reference his answers to Paragraphs

1 through 133 above as though fully set forth herein.

      135. In response to Paragraph 135 of Plaintiff’s Complaint, Defendant

Cernuto denies the allegations contained therein for the reasons that they are untrue.

      136. In response to Paragraph 136 of Plaintiff’s Complaint, Defendant

Cernuto denies the allegations contained therein for the reasons that they are untrue.

      137. In response to Paragraph 137 of Plaintiff’s Complaint, Defendant

Cernuto denies the allegations contained therein for the reasons that they are untrue.


                                         24
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.60    Page 26 of 44




      138. In response to Paragraph 138 of Plaintiff’s Complaint, Defendant

Cernuto denies the allegations contained therein for the reasons that they are untrue.

      139. In response to Paragraph 139 of Plaintiff’s Complaint, Defendant

Cernuto denies the allegations contained therein for the reasons that they are untrue.

      WHEREFORE, Defendant THOMAS CERNTUO requests that this Court

dismiss Count IV of Plaintiffs’ Complaint, with prejudice, and award Defendant

Cernuto his costs and attorneys fees for having to defend the same.

                           RESPONSE TO COUNT V
                            CIVIL CONSPIRACY

      140. Defendant Cernuto incorporates by reference his answers to Paragraphs

1 through 140 above as fully set forth herein.

      141. In response to Paragraph 141 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      142. In response to Paragraph 142 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      143. In response to Paragraph 143 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      WHEREFORE, Defendant THOMAS CERNUTO requests this Court dismiss

Count V of Plaintiffs’ Complaint, with prejudice, and award Defendant Cernuto his

costs and attorney fees for having to defend the same.



                                         25
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.61    Page 27 of 44




                        RESPONSE TO COUNT VI
                    ELLIOT[T] LARS[E]N CIVIL RIGHTS
                        PUBLIC ACCOMODATION
                              All Defendants

      144. Defendant Cernuto incorporates by reference his answers to Paragraphs

1 through 143 above as fully set forth herein.

      145. In response to Paragraph 145 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that they assert a legal conclusion to which no answer is required. To the extent that

an answer is required and the allegations contained in Paragraph 145 assert

wrongdoing against Defendant Cernuto, Defendant Cernuto denies them for the

reason that they are untrue.

      146. In response to Paragraph 146 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegation contained therein for the reason that

they assert a legal conclusion to which no answer is required. To the extent that an

answer is required and the allegations contained in Paragraph 146 assert wrongdoing

against Defendant Cernuto, Defendant Cernuto denies them for the reason that they

are untrue.

      147. In response to Paragraph 147 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that they assert a legal conclusion to which no answer is required. To the extent that

an answer is required and the allegations contained in Paragraph 147 assert

                                         26
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.62    Page 28 of 44




wrongdoing against Defendant Cernuto, Defendant Cernuto denies them for the

reason that they are untrue.

      148. In response to Paragraph 148 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that they assert a legal conclusion to which no answer is required. To the extent that

an answer is required, Defendant Cernuto neither admits nor denies the allegations

contained in Paragraph 148 as they relate to Defendant Cernuto for the reason that

he is without information or knowledge sufficient to form a belief thereto.

      149. In response to Paragraph 149 of Plaintiffs’ Complaint, Defendant

Cernuto states that the allegations contained in Paragraph 149 pertain to a defendant

other than Defendant Cernuto to which no answer is required. To the extent that an

answer is required, Defendant neither admits nor denies the allegations contained in

Paragraph 149 as they relate to Defendant Cernuto for the reason that he is without

information or knowledge sufficient to form a belief thereto.

      150. In response to Paragraph 150 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      151. In response to Paragraph 151 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      152. In response to Paragraph 152 of Plaintiffs’ Complaint, Defendant

Cernuto states that the allegations contained therein reference a defendant other than


                                         27
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.63    Page 29 of 44




Defendant Cernuto to which no answer is required. To the extent that an answer is

required, Defendant Cernuto neither admits nor denies the allegations contained in

Paragraph 152 as they relate to Defendant Cernuto for the reason that he is without

information or knowledge sufficient to form a belief thereto.

      153. In response to Paragraph 153 of Plaintiffs’ Complaint, Defendant

Cernuto states that the allegations contained therein reference a defendant other than

Defendant Cernuto to which no answer is required. To the extent that an answer is

required, Defendant Cernuto neither admits nor defendants the allegations contained

in Paragraph 153 as they relate to Defendant Cernuto for the reason that he is without

information or knowledge sufficient to form a belief thereto.

      154. In response to Paragraph 154 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      WHEREFORE, Defendant THOMAS CERNUTO requests that this Court

dismiss Count VI of Plaintiffs’ Complaint, with prejudice, and award Defendant

Cernuto his costs and attorney fees for having to defend the same.

                        RESPONSE TO COUNT VII
                     ELIOT[T] LARS[E]N CIVIL RIGHTS
                      HOSTILE WORK ENVIORNMENT
                               All Defendants

      155. Defendant Cernuto incorporates by reference his answers to Paragraphs

1 through 154 above as though fully set forth herein.



                                         28
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19         PageID.64    Page 30 of 44




      156. In response to Paragraph 156 of Plaintiffs’ Complaint, Defendant

Cernuto for the reason that they assert a legal conclusion to which no answer is

required. To the extent that an answer is required, Defendant Cernuto neither admits

nor denies the allegations for the reason that he is without information or knowledge

sufficient to form a belief thereto.

      157. In response to Paragraph 157 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that they assert a legal conclusion to which no answer is required. To the extent that

an answer is required, Defendant Cernuto neither admits nor denies the allegations

for the reason that he is without information or knowledge sufficient to form a belief

thereto.

      158. In response to Paragraph 158 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that they assert a legal conclusion to which no answer is required. To the extent that

an answer is required, Defendant Cernuto neither admits nor denies the allegations

for the reason that he is without information or knowledge sufficient o form a belief

thereto.

      159. In response to Paragraph 159 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that it states a legal conclusion to which no answer is required. To the extent that an


                                          29
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.65    Page 31 of 44




answer is required, Defendant Cernuto admits only the allegation contained in

Paragraph 159 that he was a supervisor in the work program. As to the remaining

allegations contained in Paragraph 159 as they relate to Defendant Cernuto,

Defendant Cernuto neither admits nor denies the allegations as they relate to

Defendant Cernuto for the reason that he is without information or knowledge to

form a belief thereto.

      160. In response to Paragraph 160 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      161. In response to Paragraph 161 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      162. In response to Paragraph 162 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      163. In response to Paragraph 163 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

                        RESPONSE TO COUNT III
                    ELLIOT[T] LARS[E]N CIVIL RIGHTS
                        DISPARATE TREATMENT
                              All Defendants

      164. Defendant Cernuto incorporates by reference his answers to Paragraph

1 through 163 above as though fully set forth herein.

      165. In response to Paragraph 165 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

                                         30
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19         PageID.66    Page 32 of 44




that they assert a legal conclusion to which no answer is required. To the extent that

an answer is required, Defendant Cernuto neither admits nor denies the allegations

contained in Paragraph 165 as they relate to Defendant Cernuto for the reason that

he is without information or knowledge sufficient to form a belief thereto.

      166. In response to Paragraph 166 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that they assert a legal conclusion to which no answer is required. To the extent that

an answer is required, Defendant Cernuto neither admits nor denies the allegations

contained in Paragraph 166 for the reason that he is without information or

knowledge sufficient to form a belief thereto.

      167. In response to Paragraph 167 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that they assert a legal conclusion to which no answer is required. To the extent that

an answer is required, Defendant Cernuto neither admits nor denies the allegations

contained in Paragraph 167 for the reason that he is without information or

knowledge sufficient to form a belief thereto.

      168. In response to Paragraph 168 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that it states a legal conclusion to which no answer is required. To the extent that an

answer is required, Defendant Cernuto admits only the allegation contained in


                                          31
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.67    Page 33 of 44




Paragraph 168 that he was a supervisor in the work program. As to the remaining

allegations contained in Paragraph 168, Defendant Cernuto neither admits nor denies

them as they relate to Defendant Cernuto for the reason that he is without

information or knowledge to form a belief thereto.

      169. In response to Paragraph 169 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      170. In response to Paragraph 170 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      171. In response to Paragraph 171 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      172. In response to Paragraph 172 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      WHEREFORE, Defendant THOMAS CERNUTO requests this Court dismiss

Count VIII of Plaintiffs’ Complaint, with prejudice, and award Defendant Cernuto

his costs and attorneys fees for having to defend the same.

                         RESPONSE TO COUNT IX
                             MONELL CLAIM
                     Defendant Redford Charter Township

      173. Defendant Cernuto incorporates by reference his answers to Paragraphs

1 through 172 above as though fully set forth herein.




                                         32
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19         PageID.68    Page 34 of 44




      174. In response to Paragraph 174 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason it

states a legal conclusion. To the extent that an answer is required and the allegations

contained in Paragraph 174 assert any wrongdoing by Defendant Cernuto,

Defendant Cernuto denies them for the reason that they are untrue.

      175. In response to Paragraph 175 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      176. In response to Paragraph 176 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      177. In response to Paragraph 177 of Plaintiffs’ Complaint, including its

subparagraphs, Defendant Cernuto denies the allegations contained therein as they

relate to Defendant Cernuto for the reason that they are untrue.

      178. In response to Paragraph 178 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein as they relate to Defendant Cernuto

for the reasons that they are untrue.

      179. In response to Paragraph 179 of Plaintiffs’ Complaint, Defendant

Cernuto neither admits nor denies the allegations contained therein for the reason

that they assert a legal conclusion to which no answer is required. To the extent an

answer is required and the allegations contained in Paragraph 179 assert any




                                          33
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.69    Page 35 of 44




wrongdoing by Defendant Cernuto, Defendant Cernuto denies them for the reason

that they are untrue.

      180.    In response to Paragraph 180 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      WHEREFORE, Defendant THOMAS CERNUTO requests that this Court

dismiss Count IX of Plaintiffs’ Complaint, with prejudice, and award Defendant

Cernuto his costs and attorney fees for having to defend the same.

                           RESPONSE TO COUNT X
                           LOSS OF CONSORTIUM

      181.    Defendant Cernuto incorporates by reference his answers to

Paragraphs 1 through 180 above as though fully set forth herein.

      182. In response to Paragraph 182 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      183. In response to Paragraph 183 of Plaintiffs’ Complaint, Defendant

Cernuto denies the allegations contained therein for the reason that they are untrue.

      WHEREFORE, Defendant THOMAS CERNUTO requests that this Court

dismiss Count X of Plaintiffs’ Complaint, with prejudice, and award Thomas

Cernuto his costs and attorney fees for having to defend the same.




                                         34
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19   PageID.70     Page 36 of 44




                                          Respectfully submitted,
                                          KELLER THOMA, P.C.

                                          By: _/s/ Kathryn E. Jones
                                          Thomas L. Fleury (P24064)
                                          Gouri G. Sashital (P64628)
                                          Kathryn E. Jones (P75431)
                                          Attorneys for Defendant Cernuto
                                          26555 Evergreen Road, Suite 1240
                                          Southfield, MI 48076
                                          313.965.7610
                                          tlf@kellerthoma.com
                                          gsr@kellerthoma.com
Dated: September 10, 2019                 kej@kellerthoma.com




                                     35
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19   PageID.71   Page 37 of 44




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

LINDA SUE SEXTON and MICHAEL SEXTON,

      Plaintiffs,                        HON. MARK A. GOLDSMITH
v.                                       Case No. 2:19-cv-12574-MAG-APP

LARRY LYNN DUNN, THOMAS
CERNUTO, REDFORD CHARTER                 DEFENDANT THOMAS
TOWNSHIP, a municipal corporation,       CERNUTO’S AFFIRMATIVE
jointly and severally,                   DEFENSES

      Defendants.


 HADDAD LAW FIRM, PLC
 Issa G. Haddad (P71699)               KELLER THOMA, P.C.
 Attorney for Plaintiffs               Thomas L. Fleury (P24064)
 30600 Telegraph Road, Suite 3150      Gouri G. Sashital (P64628)
 Bingham Farms, MI 48025               Kathryn E. Jones (P75431)
 (248) 633-8500                        Attorneys for Defendant Cernuto
 issa@haddlaw.com                      26555 Evergreen, Suite 1240
                                       Southfield, MI 48076
 MARKO LAW, PLLC                       (313) 965-0857/Fax: (313) 965-4480
 Jonathan R. Marko (P74250)            tlf@kellerthoma.com
 Attorney for Plaintiffs               gsr@kellerthoma.com
 27735 Jefferson Avenue                kej@kellerthoma.com
 St. Clair Shores, MI 48081
 (616) 813-7627                        CUMMINGS, McCLOREY,
 jon@jmarkolaw.com                     DAVIS & ACHO
                                       Suzanne P. Bartos (P36490)
 LAKIN LAW PLLC                        Attorney for Defendant
 Marc R. Lakin (P41147)                Redford Charter Township
 Attorney for Defendant Dunn           17436 College Parkway
 283 E. Frank Street                   Livonia, MI 48152
 Birmingham, MI 48009-3636             (734) 261-2400/Fax: (734) 261-4510
 (248)723-1199/Fax: (248) 594-7546     sbartos@cmda-law.com
 marclakin@mac.com
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.72   Page 38 of 44




                           AFFIRMATIVE DEFENSES

      NOW COMES Defendant, THOMAS CERNUTO, by and through his

attorneys, KELLER THOMA, P.C., and for this Affirmative Defenses, states as

follows:

      1.     Plaintiffs’ Complaint fails, in whole or in part, to state a claim upon

which relief can be granted.

      2.     Plaintiffs’ claims against Defendant Cernuto are barred, in whole or in

part, by the applicable statute of limitations.

      3.     To the extent that Plaintiffs seeks equitable relief, their claims are

barred, in whole or in part, by the doctrines of waiver, unclean hands, equitable

estoppel, and/or laches.

      4.     Plaintiffs’ claims are barred, in whole or in part, by statutory

governmental immunity, MCL § 691.1401, et seq., qualified governmental

immunity, and/or common law immunity.

      5.     Plaintiffs have not proven a prima facie case of discrimination.

      6.     Plaintiffs suffered no damages, have failed to reasonably mitigate their

damages, or their damages are de minimis.

      7.     Plaintiffs’ injuries, if any, were the result of pre-existing and/or

degenerative conditions.




                                           1
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19          PageID.73     Page 39 of 44




      8.     Plaintiffs’ injuries, if any, are the result of their comparative negligence

or wrongful conduct.

      9.     The proximate cause of any injury or damages to Plaintiffs, if any, was

not any action by Defendant Cernuto.

      10.    Plaintiffs’ damages, if any, were the result of a pre-existing and/or

degenerative condition.

      11.    Defendant Cernuto’s actions or inactions at all times with regard to

Plaintiffs were not taken with malice or reckless indifference to Plaintiffs’ rights.

      12.    Plaintiffs’ claims are barred, in whole or in part, because Defendant

Cernuto acted in good faith at all times.

      13.    Plaintiffs’ claims against the Defendant Cernuto in his official capacity

are barred because he did not act pursuant to an official custom or policy that was

the moving force behind Plaintiffs’ alleged constitutional injury.

      14.    Plaintiffs’ constitutional claims are barred, in whole or in part, by the

doctrine of qualified immunity and the holding in Monell v. Department of Social

Services and its progeny.

      15.    Plaintiffs cannot establish that Plaintiff Linda Sue Sexton was treated

differently than similarly situated individuals.

      16.    The 17th District Court’s work program is not a place of public

accommodation.


                                            2
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19        PageID.74   Page 40 of 44




      17.    Plaintiffs were not denied the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations.

      18.    Plaintiff Linda Sue Sexton was not an employee.

      19.    Defendant Cernuto’s actions were at all times motivated by legitimate,

non-discriminatory reasons.

      20.    Plaintiffs’ claims are barred on the grounds that they cannot

demonstrate that any of Defendant Cernuto’s legitimate reasons for his actions are

pretext for discrimination under any theory of liability alleged in Plaintiffs’

Complaint.

      21.    At all times, Defendant Cernuto reasonably believed his actions were

consistent with his obligations under Michigan’s Elliott-Larsen Civil Right Act,

MCL § 37.2101 et seq., and other federal and state law.

      22.    Defendant Cernuto adopts and incorporates by reference all

Affirmative Defenses pled by Defendant Redford Charter Township and/or

Defendant Larry Lynn Dunn.

      23.    Defendant Cernuto reserves the right to assert additional Affirmative

Defenses upon discovery of facts not presently known in defending against Plaintiffs’

claims.




                                         3
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19   PageID.75    Page 41 of 44




                                         Respectfully submitted,

                                         KELLER THOMA, P.C.

                                         By: /s/ Kathryn E. Jones
                                         Thomas L. Fleury (P24064)
                                         Gouri G. Sashital (P64628)
                                         Kathryn E. Jones (P75431)
                                         Attorneys for Defendant Cernuto
                                         26555 Evergreen Road, Suite 1240
                                         Southfield, MI 48076
                                         313.965.7610
                                         tlf@kellerthoma.com
                                         gsr@kellerthoma.com
Dated: September 10, 2019                kej@kellerthoma.com




                                     4
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19   PageID.76   Page 42 of 44




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

LINDA SUE SEXTON and MICHAEL SEXTON,

      Plaintiffs,                        HON. MARK A. GOLDSMITH
v.                                       Case No. 2:19-cv-12574-MAG-APP

LARRY LYNN DUNN, THOMAS
CERNUTO, REDFORD CHARTER                 DEFENDANT THOMAS
TOWNSHIP, a municipal corporation,       CERNUTO’S RELIANCE
jointly and severally,                   ON DEMAND FOR JURY

      Defendants.


 HADDAD LAW FIRM, PLC
 Issa G. Haddad (P71699)               KELLER THOMA, P.C.
 Attorney for Plaintiffs               Thomas L. Fleury (P24064)
 30600 Telegraph Road, Suite 3150      Gouri G. Sashital (P64628)
 Bingham Farms, MI 48025               Kathryn E. Jones (P75431)
 (248) 633-8500                        Attorneys for Defendant Cernuto
 issa@haddlaw.com                      26555 Evergreen, Suite 1240
                                       Southfield, MI 48076
 MARKO LAW, PLLC                       (313) 965-0857/Fax: (313) 965-4480
 Jonathan R. Marko (P74250)            tlf@kellerthoma.com
 Attorney for Plaintiffs               gsr@kellerthoma.com
 27735 Jefferson Avenue                kej@kellerthoma.com
 St. Clair Shores, MI 48081
 (616) 813-7627                        CUMMINGS, McCLOREY,
 jon@jmarkolaw.com                     DAVIS & ACHO
                                       Suzanne P. Bartos (P36490)
 LAKIN LAW PLLC                        Attorney for Defendant
 Marc R. Lakin (P41147)                Redford Charter Township
 Attorney for Defendant Dunn           17436 College Parkway
 283 E. Frank Street                   Livonia, MI 48152
 Birmingham, MI 48009-3636             (734) 261-2400/Fax: (734) 261-4510
 (248)723-1199/Fax: (248) 594-7546     sbartos@cmda-law.com
 marclakin@mac.com
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19       PageID.77    Page 43 of 44




                RELIANCE ON DEMAND FOR JURY TRIAL

      Defendant THOMAS CERNUTO, by and through his attorneys, KELLER

THOMA, P.C., hereby relies upon Plaintiffs’ demand for a trial by jury in the above-

captioned cause of action.

                                             Respectfully submitted,
                                             KELLER THOMA, P.C.

                                             By: _/s/ Kathryn E Jones
                                             Thomas L. Fleury (P24064)
                                             Gouri G. Sashital (P64628)
                                             Kathryn E. Jones (P75431)
                                             Attorneys for Defendant Cernuto
                                             26555 Evergreen Road, Suite 1240
                                             Southfield, MI 48076
                                             313.965.7610
                                             tlf@kellerthoma.com
                                             gsr@kellerthoma.com
Dated: September 10, 2019                    kej@kellerthoma.com




                                         6
Case 2:19-cv-12574-MAG-APP ECF No. 2 filed 09/10/19     PageID.78   Page 44 of 44




                        CERTIFICATE OF SERVICE

I hereby certify that on September 10, 2019, I electronically filed the foregoing
papers, Defendant Thomas Cernuto’s Answer to Complaint, Affirmative Defenses,
Reliance On Demand for Jury Trial and this Certificate of Service with the Clerk
of the Court using the ECF system which will send notification to all counsel of
record, and via by First Class, U.S. Mail upon:
Issa G. Haddad                           Marc R. Lakin, Esq.
Haddad Law Firm, PLC                     Lakin Law PLLC
30600 Telegraph Road, Suite 3150         283 E. Frank Street
Bingham Farms, MI 48025                  Birmingham, MI 48009-3636

Jonathan R. Marko, Esq.                  Suzanne P. Bartos, Esq.
Marko Law, PLLC                          Cummings, McClorey, Davis & Acho
Attorney for Plaintiffs                  17436 College Parkway
27735 Jefferson Avenue                   Livonia, MI 48152
St. Clair Shores, MI 48081


                                           /s/ Kathryn E. Jones
                                           Kathryn E. Jones (P75431)
